DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/655,979 filed 10/17/2019 by Zaheer Igbal Rangwala.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by YANAGI (JP 2012123917 A).
YANAGI teaches a battery module protection structure (paragraph 0007).  The battery pack may be mounted onto a vehicle (paragraph 0014).  The battery pack includes at least battery modules 20 that include a plurality of cells 20 which are covered with an upper holder 40 and a lower holder 50 (paragraph 0015).  The battery module is configured so that a plurality of cells 30 are housed in the module case 31 (paragraph 0021).  The lower holder 50 is attached to the lower portion of the battery 
The upper holder 40 is taken to be the claimed primary base, the lower holder 50 is taken to be the claimed secondary base (Figure 5).  The front and rear wall 41 and 42 are taken to be the claimed back wall (paragraph 0025).  The outer wall 44 is taken to be the claimed first sidewall (paragraph 0030).  The inner wall 53 is taken to be the claimed second sidewall (paragraph 0027).  The outer wall 54 is taken to be the claimed first vertical extension (paragraph 0030), and the inner wall 43 is taken to be the second vertical extension (paragraph 0027).  As seen in Figure 5, the upper holder 40 is aligned with the lower holder 50, the outer wall 44 and front and rear walls 41 and 42 are coupled to the upper holder 40, the inner wall 53 is coupled to the lower holder 50, the 
With respect to claim 2.  YANAGI teaches as seen in Figure 5 that the bottom end of the first sidewall, the outer wall 44 is coupled to the primary base, the upper holder 40.  Further the outer wall 44 and the back walls 41/42 are perpendicular top each other.  
With respect to claim 3.  YANAGI teaches connecting bolts 55 which include at least a connecting nut 56 which may be fastened to the connecting bolt 55 (paragraph 0023).  As seen in Figure 5 the bolts include at least a cylindrical portion, and the nut then is taken to be the claimed circular portion, disposed at the end.  The bolts then connect to the holes 43c and 43d for example (paragraph 0027).  Such holes are taken to comprise the shape of the circular shape with linear extension from the circular shape and a rounded end terminating at the linear extension (Figure 5).  
With respect to claim 4.  YANAGI teaches the connecting bolts 55 connect to the primary base through the holes 44c and 44d (paragraph 30), and therefore the protrusions are taken to be disposed on the primary base, as the protrusions 55 connect to the primary base.  
With respect to claim 9.  YANAGI teaches the first vertical extension 54 being the outer wall (paragraph 0022).  Then as seen in Figure 5 the protrusions, being the connecting bolt 55 is located on the first vertical extensions 54 (Figure 5).  
With respect to claims 10-11.  YANAGI teaches the first sidewall is the outer wall 44, and this outer wall includes at least holes 43c and 43d (figure 5).  Further is taught fixing bolt holes 43e and 44e formed on the flange of the wall 44 (paragraph 0028 and 
With respect to claim 15.  YANAGI teaches the second vertical extension being the inner wall 43 (paragraph 0025).  Formed in the inner wall 43 are the connecting holes 43c and 43d (paragraph 0027).  The upper and lower holders are then attached through the connecting bolt 55 inserted into the holes 43c and 43d (paragraph 0033).  Therefore when the bolts are connected to the holes of the inner wall 43, the inner wall is taken to comprise a protrusions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANAGI (JP 2012123917 A).
Claim 4 is dependent upon claim 3 which is rejected above under 35 U.S.C. 102 in view of YANAGI.  YANAGI teaches a primary base 40 and a secondary base 50 as noted above.  However, the protrusions 55 are located on the secondary base 50 (Figure 5).  However, moving the protrusions 55 to be on the primary base 40 of YANAGI would be a mere rearrangement of parts and would have been obvious at the time the invention was filed.  See MPEP 2144.04(VI)C.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 12.  Claim 12 is dependent upon claim 11, which is rejected above under 35 U.S.C. 102 in view of YANAGI.  YANAGI does not explicitly teach the first and second sets of holes are disposed at the same horizontal location.  However, having the first and second sets of holes, such as 44c-d and 44e being disposed at a same horizontal location would have been obvious at the time the invention was filed, as this would be a mere rearrangement of parts.  See MPEP 2144.04(VI)C.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 13.  YANAGI teaches a first side wall 44 as noted above, the connecting bolt connects through these holes (paragraph 0033).  
With respect to claim 14.  YANAGI teaches the second set of holes 44e (Figure 5).  A fixing bolt 45 can be inserted in the fixing bolt holes 44e (paragraph 0031).  The fixing bolt 45 is taken to one of the claimed “one or more protrusions”.  
With respect to claim 15.  Claim 15 is dependent upon claim 3, and both claims 3 and 15 are rejected above under 35 U.S.C. 102 in view of YANAGI.  In the alternative, YANAGI teaches the second vertical extension being the inner wall 43 (paragraph 0025).  However, the protrusions 55 are not located on the inner wall 432, but rather are located on the first vertical extensions 54. 
However, moving the protrusions 55 to be on the inner wall 43 of YANAGI would be a mere rearrangement of parts and would have been obvious at the time the invention was filed.  See MPEP 2144.04(VI)C.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle,
With respect to claim 16.  YANAGI teaches a second sidewall 53 as argued above.  The sidewall 53 connects with the side wall 44 using the connection bolt (paragraph 0033).  Claim 16 is dependent upon claim 15.  As noted above, it would be obvious to form the protrusions to be on the inner wall 43, and for the connection of the upper and lower holder to be achieved, the openings then would need to be provided on the second sidewall 53.
With respect to claim 17.  YANAGI teaches the first sidewall is the outer wall 44, and this outer wall includes at least holes 43c and 43d (figure 5).  Further is taught fixing bolt holes 43e and 44e formed on the flange of the wall 44 (paragraph 0028 and Figure 5).  The hole 43e is taken to be the claimed second hole, and is located below the holes 44 c and d in the height direction as seen in Figure 5.  Then when they are rearranged as noted above with respect to claims 15-16 they would have a similar orientation.
With respect to claim 18.  YANAGI does not explicitly teach the first and second sets of holes are disposed at the same horizontal location.  However, having the first and second sets of holes, such as 44c-d and 44e being disposed at a same horizontal location would have been obvious at the time the invention was filed, as this would be a mere rearrangement of parts.  See MPEP 2144.04(VI)C.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle,
With respect to claim 19.  YANAGI teaches a first side wall 44 as noted above, the connecting bolt connects through these holes (paragraph 0033).  When rearranged as noted above, the holes would be in the second sidewall.  
With respect to claim 20.  YANAGI teaches the second set of holes 44e (Figure 5).  A fixing bolt 45 can be inserted in the fixing bolt holes 44e (paragraph 0031).  The fixing bolt 45 is taken to one of the claimed “one or more protrusions”.  When rearranged as noted above, these holes are through the second sidewall.  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANAGI (JP 2012123917 A) in view of FISTER (US 10,096,807 B2).
Claim 5 is dependent upon claim 4, which is rejected above under 35 U.S.C. 102 or under 103 in view of YANAGI and claim 6 is dependent upon claim 5.  YANAGI teaches a secondary base 50 as noted above.  However, the lower holder 50 of YANAGI does not explicitly comprise a first and second panels.  
FISTER teaches a battery system that includes a pair of battery module, each module having a base plate and cell stack secured to the base plate (abstract).  There is a first battery module 1.1 and a second battery module 1.2, the two battery modules are aligned relative to each other (column 7 lines 40-44).  For the two battery modules are connected through through holes, so that screws 8 engage with connecting holes in the base plate 2 (column 7 lines 55-61).  The two base plates of FISTER are taken to be analogous the claimed first and second panels.  The two base plates are connected together through holes disposed in the first and second panels, arranged with each other (see Figure 4).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the connection of multiple battery modules as taught by FISTER for the battery module of YANAGI, as this is a combination of known prior art elements in order to achieve predictable results.  
With respect to claims 7-8.  As noted above, FISTER teaches a screw is inserted through the through holes to connect the base plates (column 7 lines 35-40).  These screws are taken to be analogous to the claimed protrusions.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MCCOLLUM (US 2019/0115570 A1) – MCCOLLUM teaches a battery tray comprising a base with a front edge, two side edges, and a back edges, with a pair of side panels extending perpendicularly from the side edges of the base, each side panel comprising a top edge and an outer surface (abstract).  
MARRAFFA (US 2005/0058891 A1) – MARRAFFA teaches a battery module that includes a tray with side panels, top and bottom flanges, and area panel 20 (paragraph 0038).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722